In a negligence action to recover damages for personal injuries, in which a judgment was entered in favor of plaintiff on default, defendant appeals from an order of the Supreme Court, Richmond County, dated July 1, 1975, which denied its motion to vacate the judgment. Order reversed, without costs or disbursements, and motion granted upon condition that defendant’s attorneys pay plaintiff the sum of $250 within 20 days after service upon defendant of a copy of the order to be made hereon, together with notice of entry thereof; in the event such condition is not complied with, order affirmed, without costs or disbursements. The affidavit of merits displays a meritorious defense. Further, the request by the defendant for a one-day adjournment would not have caused such prejudice to the plaintiff as to require the entry of a default judgment. However, defendant’s attorneys should be required to pay plaintiff the sum of $250 for the inconvenience which they have caused (see Moran v Rynar, 39 AD2d 718). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.